Judgment was rendered against appellant on the 10th day of May, 1910, but the transcript of the record was not filed in this court until the 6th day of April, 1911. Our statute is mandatory that appeals in felony cases must be perfected within six months after date of the judgment. This appeal was not perfected until nearly eleven months after the judgment was rendered.
We therefore have no discretion, but must dismiss the appeal. See Farmer v. State, 5 Okla. Crim. 151, 114 P. 753.
ARMSTRONG and DOYLE, JJ., concur. *Page 40